DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 18, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

New Housing Resources to Support Olmstead Implementation

For more than a decade, the Centers for Medicare & Medicaid Services (CMS) has been
partnering with States to use Medicaid funding and services to develop comprehensive long-term
services and supports systems that are compliant with the Americans with Disabilities Act
(ADA) and the historic June 22, 1999 Olmstead vs L.C. U.S. Supreme Court decision
(Olmstead), which requires States to administer programs in the most integrated setting
appropriate to the needs of qualified individuals with disabilities. CMS also recognizes the
critical role of the U.S. Department of Housing & Urban Development (HUD) in providing the
housing support individuals need to help them remain in the community. At the federal level, the
U.S. Department of Health and Human Services (HHS) and HUD have been working together to
forge a strong collaboration in support of achieving the promise of the Olmstead decision. This
Informational Bulletin provides a description of recent HUD actions, policies and resources that
are available as States develop strategies to balance their long-term services and supports
systems.
As States continue to implement the Olmstead decision and reform and rebalance their long-term
care systems, establishing and maintaining relationships with the housing community and
leveraging the many housing opportunities available through HUD and State housing finance
agencies will be critical to States’ success. Many States have had success in using Money
Follows the Person administrative funding to support staff who can focus on leveraging the
housing resources in a State. And housing agencies may be increasingly receptive to forging
partnerships with State Medicaid agencies as their future funding opportunities may depend on
having such relationships. As discussed below, HUD recently provided a funding opportunity
for rental assistance for very low-income individuals who require housing finance agency
applicants to create a partnership with the State Medicaid program. We hope the information
provided here will be useful to State Medicaid programs as they continue to improve access to
home and community-based services for people with disabilities.

CMCS Informational Bulletin – Page 2
Background
Medicaid plays a vital role in States’ efforts to provide and expand home and community-based
services for people with disabilities and low-income older Americans. Even before the Olmstead
decision was issued, CMS (then the Health Care Financing Administration or HCFA) published
guidance to States on the implementation of Title II of the ADA in a State Medicaid Director
Letter issued on July 29, 1998. Subsequently, in response to the Olmstead decision, CMS issued
a series of “Olmstead Letters” as guidance to States, identifying policies and providing technical
support, tools and resources to States, to support their efforts to build robust, community-based
systems that support community integration and community living. More recently, CMS issued
the Community Living Initiative State Medicaid Director Letter on May 20, 2010, which
reaffirmed our commitment to partner with States to comply with the ADA, and achieve the
promise of Olmstead. Since issuing the Community Living Initiative letter, CMS, in
collaboration with the HHS partners listed in the letter, has developed a significant partnership
with HUD. In the past decade, CMS has administered nearly $5 billion in grants to States, such
as the Money Follows the Person, Real Choice Systems Change and Medicaid Infrastructure
grants, to improve the infrastructure and long-term services and supports systems to support
States to implement the requirements of the Olmstead decision. These efforts clearly
demonstrate the importance of the availability of affordable, accessible housing, and the need for
strong relationships between agencies that provide housing and services.
HUD Actions in support of community integration and Olmstead Implementation
HUD fully supports States’ efforts to implement and comply with Olmstead, and has issued a
series of guidance documents to States, public housing agencies, and other jurisdictions
regarding the critical role of accessible, affordable housing in these efforts. These
communications provide suggestions and expectations related to the deployment of HUD
resources to support States’ efforts to de-institutionalize persons with disabilities and ensure that
persons at serious risk of institutionalization remain in community-based settings in accordance
with Title II of the ADA. This first section provides information on recent HUD policies and
communications, and the second section provides information on newly available resources.
Recent HUD Communications Related to Olmstead and Community Living
Guidance to FHEO Regional and Field Office Directors.
On August 11, 2011, HUD’s Office of Fair Housing and Equal Opportunity (FHEO) issued
guidance to FHEO staff on ways to assist persons with disabilities transitioning from institutions
and persons at serious risk of institutionalization. The guidance provides background on the
Olmstead decision and FHEO’s role in conducting Section 504 and Title II ADA monitoring and
compliance reviews. The letter outlines specific activities FHEO staff may identify to public
housing agencies regarding outreach, accessibility feature needs, occupancy of accessible units,
reasonable accommodation policies, and accessible housing listing and waiting lists, all of which
would impact persons transitioning into the community. The letter also offers specific activities
that may be incorporated into Section 504 and Title II ADA voluntary compliance agreements,
including, among other things, incorporating an admission preferences for persons with
disabilities transitioning from institutions.

CMCS Informational Bulletin – Page 3
Secretary Donovan’s Letter to Public Housing Agencies.
On June 22, 2009, Secretary Shaun Donovan issued a letter to public housing agencies as part of
a joint effort between HUD and HHS to share information about the Money Follows the Person
rebalancing demonstration program and to identify how public housing agencies can support this
crucial effort. The letter urges public housing agencies to provide a local admission preference
to people making the transition from institutions into community-based settings.
Notice Regarding Olmstead and Community Planning and Development Grants.
CPD Notice 2008-05 (Original Notice CPD-2005-03) explains ways that funding through HUD’s
Office of Community Planning and Development (CPD) programs can be utilized to respond to
Olmstead.
Notice to Public Housing Agencies on Use of Housing Choice Vouchers for People with
Disabilities.
PIH Notice 2005-5 on Community-Based Alternatives for Individuals with Disabilities and the
Housing Choice Voucher Program provides guidance to public housing agencies and HUD field
staff on initiatives that can be implemented to assist families with a person with disabilities
searching for housing.
HUD Resources That Can Support Community Living
Background on Section 811 Supportive Housing for Persons with Disabilities Program
The Section 811 Supportive Housing for Persons with Disabilities program provides funding to
develop and subsidize rental housing with the availability of supportive services for very lowincome adults with disabilities. The Frank Melville Supportive Housing Investment Act
modernized and reformed the 811 program, creating opportunities to develop thousands of new
permanent supportive housing units within affordable housing properties every year. The newly
authorized Section 811 program changes include:
•
•

Providing stronger incentives to leverage other sources of capital for 811 units, including
federal Low-Income Housing Tax Credits, HUD HOME funds, and bond financing, and
A new Project-Based Rental Assistance (PRA) approach to help State and local
governments systematically create integrated supportive housing units within affordable
rental housing developments.

To further integrate housing opportunities, the Section 811 program establishes a 25% cap on the
total number of units in any multifamily housing project that can receive Section 811 assistance
or be subject to any occupancy preference for persons with disabilities.
New Notice of Funding Availability (NOFA) for 811 Project Rental Assistance (PRA) and
Partnerships with State Medicaid Agencies.
HUD recently published a Notice of Funding Availability (NOFA) for 811 Project Rental
Assistance (PRA). This competitive funding opportunity invites the State Housing Finance
Agency (HFA) or other appropriate housing agency to establish integrated supportive housing
units for non-elderly persons with disabilities in affordable rental housing developments. The
PRA option requires a joint State agency partnership (a formal written agreement) between the

CMCS Informational Bulletin – Page 4
State Housing Finance Agency (or other appropriate entity as determined by the HUD Secretary)
and the State health and human services agency as well as (if different) the State agency
responsible for the administration of the Medicaid State plan. The State Housing Finance
Agency must have a formal written agreement with the State health and human services/
Medicaid agency. The agreement must address:
•
•
•

The target populations to be served.
Outreach and referral methods for reaching the target populations.
Supportive service commitments for tenants.

Only one application from each State will be eligible to receive funding. In the event that there
is more than one application, the State health and human Services (State Medicaid Agency)
agency will decide which application the State will support. Inquiries on the HUD Section 811
NOFA may be sent to PRADemoapplications@hud.gov.
Background on Housing Choice Vouchers
Housing choice vouchers (HCV), sometimes referred to as Section 8 vouchers, allow very lowincome families to lease or purchase safe, decent, and affordable privately owned rental housing.
HCVs are administered locally by public housing agencies (PHA). Certain special purpose
HCVs have been awarded to PHAs to specifically serve the non-elderly disabled population.
These are called Non-Elderly Disabled (NED) vouchers. NED vouchers are vouchers
specifically set-aside for persons with disabilities.
Recently Issued NED Vouchers.
NED Vouchers under the FY2009 NOFA were set aside for two categories of individuals with
disabilities:
•

•

Category 1 NED: 4,321 vouchers were awarded in October 2010 to help non-elderly
people with disabilities to access affordable housing in the private market, including
individuals in the community at risk of institutionalization. These vouchers were
awarded in 19 States, Washington, D.C, and Puerto Rico.
Category 2 NED: 948 vouchers were awarded in February 2011 specifically to support
individuals transitioning into the community from institutional long-term care settings.
These vouchers were unique in that applicant PHAs were required to identify the
partnering human service agency. These vouchers were awarded in 15 States. CMS is
providing technical assistance to many of these States to help them link these vouchers
with the necessary long-term services and supports that enable individuals with
disabilities to live successfully in the community.

Policy Regarding Maintaining Vouchers for NED Families & Other Special Populations.
In June 2011, HUD issued PIH Notice 2011-32 “Policies and Procedures for Special Purpose
Housing Choice Vouchers (HCV) for Non-Elderly Disabled Families and Other Special
Populations” which provides guidance to PHAs that all vouchers awarded from appropriations
from FY 1997 or any subsequent year for non-elderly disabled families, must be reestablished as
NED vouchers and remain with the NED population upon turnover. Since 1997, around 400
PHAs have been awarded a total of approximately 55,000 vouchers specifically for non-elderly

CMCS Informational Bulletin – Page 5
disabled families. PHAs may serve non-elderly persons with disabilities transitioning from
institutions with NED vouchers by establishing a preference for a dedicated number of their
NED vouchers and adopting the preference in accordance with regular HCV program
requirements. This Notice establishes policies and procedures for issuing, re-issuing, tracking
and monitoring HCVs that were awarded under a NOFA to provide rental assistance for persons
with disabilities. These efforts impact persons with disabilities transitioning from institutions as
well as persons with disabilities at serious risk of institutionalization who are seeking housing in
their communities.
Other Resources Related to Housing for People with Disabilities
•

•

•

Real Choice Systems Change Grants: These grants, issued by CMS in 2004 and 2011,
provided funding to support States, public housing and housing finance agencies to work
collaboratively, establish relationships, and develop common goals toward accessible,
affordable housing.
Housing Capacity Building Initiative for Community Living: This joint HUD-HHS
initiative supports federal, State and local agencies and community partners to create
sustainable, collaborative relationships between housing and human services agencies.
Local HUD Offices: The HUD Portal provides information for connecting with the local
HUD office in your region.

HUD and HHS continue to work together on further Olmstead-related initiatives, and we will
continue to share information as it becomes available. We will build on our collaborative efforts
to connect housing resources and home and community-based services at the State and local
level to continue to generate sustainable, accessible housing with services to best serve people
with disabilities.

